Name: Commission Regulation (EC) No 923/96 of 23 May 1996 altering the codes and descriptions of certain products included in Annex B to Council Regulation (EEC) No 1766/92 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  agricultural activity;  wood industry;  health;  tariff policy
 Date Published: nan

 Avis juridique important|31996R0923Commission Regulation (EC) No 923/96 of 23 May 1996 altering the codes and descriptions of certain products included in Annex B to Council Regulation (EEC) No 1766/92 on the common organization of the market in cereals Official Journal L 126 , 24/05/1996 P. 0037 - 0042COMMISSION REGULATION (EC) No 923/96 of 23 May 1996 altering the codes and descriptions of certain products included in Annex B to Council Regulation (EEC) No 1766/92 on the common organization of the market in cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 (1) thereof,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (3), as last amended by Regulation (EC) No 1863/95 (4), and in particular Article 13 (11) thereof,Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5), as last amended by Commission Regulation (EC) No 586/96 (6), contains in Annex I the combined nomenclature at present in force;Whereas certain codes and descriptions given in Annex B to Regulation (EEC) No 1766/92 no longer correspond to those of the combined nomenclature; whereas the said Annex B should therefore be amended; whereas for clarity a new Annex B should be issued;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Annex B to Regulation (EEC) No 1766/92 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 34, 9. 2. 1979, p. 2.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 181, 1. 7. 1992, p. 21.(4) OJ No L 179, 29. 7. 1995, p. 1.(5) OJ No L 256, 7. 9. 1987, p. 1.(6) OJ No L 84, 3. 4. 1996, p. 18.ANNEX 'ANNEX B>TABLE>